Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination



                                      United States District cou«r^couffrOFOUAM
                                                                      forthe                                   SFPlO2019^^
                                                                District of Guam
                                                                                                       JEANNE 6. QUJNATA
                                                                          Division



                                                                               Case No.

                                                                                           (to be filled in by the Clerk's Office)

                            Plaintiffs)
(Write thefull name ofeach plaintiffwho is filing this complaint.
If the namesofall theplaintiffs cannotfit in the space above,
                                                                               Jury Trial: (check one) \ |Yes | |No
please write "seeattached"in the space and attach an additional
page with thefull list ofnames.)




  I$5} Arnybrive,
  -Tarnuntry. £** W1*
                            Defendants)
(Write thefull nameofeach defendant who is being sued. If the
names of all the defendants cannotfit in the space above, please
write "seeattached" in the space and attach an additionalpage
with thefull list ofnames.)



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION


          The Parties to This Complaint
          A.         The PIaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                               Name

                               Street Address

                               City and County
                                                                    X*frlv\Un\ m. / &{(A Q tMr-       %°(I3
                               State and Zip Code
                               Telephone Number                      ~7$°1-gG20
                               E-mail Address                       t^ifQtilmsrhn&jti      y^o^     .£ov*\


           B.        The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                     Page 1 of 6

                            Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 1 of 42
ProSe 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Defendant No. 1

                              Name
                                                               ^^S Spurts Scjurion^- Qu&*n
                              Job or Title (ifknown)
                              Street Address
                                                               iZfl /W/ 3>nvPs
                              City and County                   &lv\ ut^ffili   fa   LA&nn
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No. 2

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No. 3

                              Name

                              Job or Title (ifknown)
                              Street Address

                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No. 4

                              Name

                              Job or Title (ifknown)
                               Street Address

                              City and County
                               State and Zip Code
                              Telephone Number
                              E-mail Address (if known)




                                                                                             Pase 2 of 6
                          Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 2 of 42
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                      Place of Employment

                      The address at which I sought employment or was employed by the defendant(s) is


                               Name
                                                                <M^m fcuUk
                               Street Address

                               City and County
                               State and Zip Code
                               Telephone Number                    (fa!) W-231X
II.       Basis for Jurisdiction


          This action is brought for discrimination in employment pursuant to (check all that apply):


                  X              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In orderto bringsuit infederal district court under Title VII, you mustfirst obtain a
                                 Notice ofRightto Sue letterfrom theEqualEmployment Opportunity Commission.)

                 K.              Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bringsuit infederal districtcourt underthe Age Discrimination in
                                 Employment Act, you mustfirstfile a charge with theEqualEmployment Opportunity
                                 Commission.)


                 K               Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit infederal district courtunder theAmericans with Disabilities
                                 Act, you mustfirst obtain a Notice ofRight to Sue letterfrom theEqualEmployment
                                  Opportunity Commission.)


                 •               Other federal law (specify thefederallaw):



                 •               Relevant state law (specify, if known):



                 •                Relevant city or county law (specify, ifknown):




                                                                                                                         Page 3 of 6

                            Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 3 of 42
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




HI.       Statement of Claim


          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):


                           I |            Failure to hire me.
                          52              Termination ofmy employment.
                           | |            Failure to promote me.
                           1^1            Failure to accommodate my disability.
                           l.X|           Unequal terms and conditions ofmy employment.
                           FT]            Retaliation.
                           I J            Other acts (specify):
                                          (Note: Only those grounds raised in the chargefiled with the Equal Employment
                                          Opportunity Commission can be considered by thefederal district court under the
                                         federal employment discrimination statutes.)


        B.          It is my best recollection that the alleged discriminator/ acts occurred on date(s)



                    I believe that defendant(s) (check one):
                           IXJ            is/are still committing these acts against me.
                           I I            is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check allthat apply and explain):

                           m              race                      K^S f*£*n ?a£&L \sUM^ fai**Wfr^
                           D              color

                           a              gender/sex

                           m              religion                froh-biA -4~ (jhr\S.\i^V\
                           m              national origin
                                          age (year ofbirth)     a"2/ //*?/>3 (only when asserting a claim ofagediscrimination.)
                           1              disability or perceived disability (specify disability)



                     The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                          Page 4 of 6
                            Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 4 of 42
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




                    (Note: As additional supportfor thefacts ofyour claim, you may attach to this complaint a copy of
                    your chargefiled with theEqualEmployment Opportunity Commission, or the chargefiled with the
                    relevant state or city human rights division.)


IV.     Exhaustion of Federal Administrative Remedies


        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




       B.           The Equal Employment Opportunity Commission (check one):
                           I I            has not issued aNotice ofRight to Sue letter.
                           Kl             issued aNotice ofRight to Sue letter, which Ireceived on (date)   l£\(0 jXol^
                                         (Note: Attach a copyofthe Notice ofRight to Sue letterfrom the EqualEmployment
                                         Opportunity Commission to this complaint.)


        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):


                                          60 days or more have elapsed.
                           | I            less than 60 days have elapsed.

V.      Relief


        Statebriefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.                  it*                  , * •              i v




                                                                                                                   Page 5 of 6
                          Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 5 of 42
Pro Se 7 (Rev. 12/16) Complaintfor Employment Discrimination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supportedby existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigationor discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



                    For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:           ^(^2019
                    Signature of Plaintiff
                    Printed Name ofPlaintiff                   ^^Tohh^-fin Sftt(cj^'
        B.           For Attorneys


                    Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
                            Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 6 of 42
9/5/2<" n




                                                                             #           Welcome, Johnston Log Out


              Filing with EEOC

                                            ^

            My Charge
            EEOC Number: 480-                                                 Status: Determination of
            2018-01154                                                        no reasonable cause
                                                                              issued

            The charge of employment discrimination filed on 2018-02-22 with the U.S. Equal Employment
            Opportunity Commission (EEOC) by Johnston Palik against G4S SECURE SOLUTIONS
            (GUAM) INC. is available for you to view online

            Your Charge is Closed
            Your charge was dosed on 06/10/2019 . You may continue to view information and
            documents about this charge for up to 90 days after 06/10/2019 . If you have not already
            saved copies of the documents about this charge, be sure to download and save them as
            soon a s ii


            Notice of Right to Sue - Important Time Limit
            If you choose to file a lawsuit against the respondent(s) named in your charge, you must file a
            complaint in court within 90 days of the date you received the Notice of Right to Sue. If
            you fail to file within the 90 day period, your right to sue on the charge will be lost and cannot
            be restored by EEOC. For more information about this time limit and filing a lawsuit, refer to the
            enclosure that was provided with your Closure Notice/NRTS.

            Position Statement Requested
            EEOC has received your request for the respondent's Position Statement. EEOC will notify you
            by email when the Position Statement is available for you to review.


            My Documents
            If you have documents supporting your charge, please upload them using this porta!.
            Documents that you send and any that EEOC may send to you (including your Charge of
            Discrimination and the respondents Position Statement, if you request a copy) are listed below.
            You can open a document to review it or download and save it


            Be sums you save a§§ docunsenfs related to your charge, including Email correspondence.
            Your charge mid documents related to it will be available to you online until 90 days after EEOC
                   it
            Click using this portal to upload documents.

                                                       Upload




                                                              Correspondence
                          CP Documents.pdf                   To/From Charging              12/10/2018
                                                                   Party

                                                           Position Statement -
                 480-2018-01154 Palik v. G4S.pdf                                           11/14/2018
                                                                  Redacted

                                                             Correspondence
             Emails to Respondent 01154 Palik.doc.pdf        To/From Charging              10/18/2018
                                                              Party's Attorney



            Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 7 of 42
EEOC Form 5 (11/09)


                            Charge of Discrimination                                                             ChargePresented To:                  Agency(ies) ChargeNo(s):
                  This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                         | | FEPA
                       Statement and other information before completing this form.
                                                                                                                     [XJ EEOC                                480-2018-01154

                                                      CaMorniaDq?artment OfFair Employment&Housing                                                                       and EEOC
                                                                                  State or localAgency,ifany
Name (indicate Mr., Ms., Mrs.)                                                                                                       Home Phone                        Year of Birth

Mr.Johnston B Palik                                                                                                             (671) 789-0020
Street Address                                                                             City,State and ZIPCode

313ChalanGaogao, DEDEDO, GU 96929

Named is the Employer, Labor Organization, Employment Agency,ApprenticeshipCommittee, or State or LocalGovernment AgencyThat I BelieveDiscriminated
Against Me orOthers. (Ifmorethan two,list underPARTICULARS below)
Name                                                                                                                        No. Employees, Members                  Phone No.

G4S SECURITY                                                                                                                      101-200                       (671)646-2307
Street Address                                                                             City,State and ZIP Code

1851Arnty Drive, Tamuning, GU 96913

Name                                                                                                                         No.Employees. .Members                  Phone No.




Street Address                                                                             City,State and ZIPCode




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                                DATE(S)DISCRIMINATION TOOK PLACE
                                                                                                                                              Earliest                       Latest

  IT] RACE              Q] COLOR                 | J     SEX
                                                                      H         RELIGION
                                                                                                s        NATIONAL ORIGIN                 06-22-2016                   10-25-2017

        JX I RETALIATION     j J                AGE
                                                          H        DISABILITY
                                                                                         •          GENETIC INFORMATION


              J J OTHER (Specify)                                                                                                            •           CONTINUING ACTION


THE PARTICULARS ARE (ifadditionalpaper is needed,attach extra sheets)}:
  I washiredto woik for G4S Security&Soiutioiis in Guam, Duringmy employment
  amnotaloc^Guamanian(diamorro)andama
  discharge for similar inri
  have not beengivena reasonfor the difference in treatment Iexperienced at work I beUeve I wasdiscri
  race/national origin(Pacific Islander/Micronesian), religion and in retaliationin violationof TideVflofthe Civil Rights Actof
  1964, as amended,and niy disability




I want this charge filed with both the EEOC and the State or local Agency,if any. 1will                 NOTARY - Whennecessary for State and LocalAgency Requirements
advisethe agencies if 1change my address or phone number and 1will cooperate fully with
them in the processingofmy charge in accordancewith their procedures.
                                                                                                        Iswearor affirmthat 1have read the above chargeand that it is true to the
 I declare under penalty of perjury that the aboveis true and correct.                                  best of my knowledge, information and belief.
                                                                                                        SIGNATURE OF COMPLAINANT




                                                                                                        SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
           Digitally signedbyJohnston Palikon 02-22-2018 05:12 PMEST                                    (month, day,year)




                                      Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 8 of 42
KATHLEEN GILLIAM

From:                            KATHLEEN GILLIAM
Sent                            Wednesday, September 12,201811:26 AM
To:                             'Jon Visosky'
Subject                         EEOC Charge Palik vs G4S 480-2018*01154


Hello Mr.Visosky. Our records indicate we have not received your Position Statement for the above named charge
which was due 8/30/18. Please upload your statement as soon as possible. Thank you,

Kathleen Gilliam
Office Automation Assistant
U.S. Equal Employment Opportunity Commission
255 E Temple St 4th Floor
Los Angeles CA 90012
213 894*1012
213 894*1118 Fax




                                    EEOC Las Vegas Training Seminar
                                           September IT & 12'
                         Register Today: http://bitly/LasVeaasEEOTraininQ
For questions regarding the training seminar, contact Outreach & Education Coordinator Nicole St Germain at (213) 894-
                                          1045 or nicole.stgcrmatnfoeeoc.gov




                      Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 9 of 42
KATHLEEN GILLIAM

From:                                  Jon Visosky <Visosky@guamlawofficecom>
Sent                                   Tuesday, September 18,20181031PM
To:                                    KATHLEEN GILLIAM
Subject                                RE: EEOC Charge Palik vs G4S 480*2018-01154


Hi Kathleen,

The island was hit by a typhoon next week, so we are still working to get back on track. I will file the response
shortly. Thanks for your patience.

Best Regards,

Jon A. Visosky
ROBERTS FOWLER & VISOSKY LLP
865 South Marine Corps Drive, Ste. 201
Tamuning, Guam 96913
Tel: (671) 646-1222
Fax:(671)646-1223
Email: visoskv(q)guamlawoffice.corn
(located in the Orlean Pacific Plaza,Tamuning)
Confidentialuy Note This email and any attachmentscontain privileged and confidential information intended only for the use of the
individual(s) or entity named on the emailaddress. If the reader of this email is not the intended recipient, or the employee or agent
responsible for delivering it to the intended recipient, reading this email is strictly prohibited. If you have received this email in error,
pleaseimmediately return it to the sender ami delete it from your system. Thank you.


From: KATHLEEN GILLIAM [mailto:KATHLEEN.GILLIAM@EEOC.GOV]
Sent Thursday, September 13,2018 4:26 AM
To: Jon Visosky
Subject EEOC Charge Palik vs G4S 480-2018-01154

Hello Mr.Visosky. Our records indicate we have not received your PositionStatement for the above named charge
which was due 8/30/18. Please upload your statement as soon as possible. Thank you,

Kathleen Gilliam
Office Automation Assistant
U.S. Equal Employment Opportunity Commission
255 E Temple St. 4th Floor
Los Angeles CA 90012
21139±1Q12
213 894-1118 Fax




                                        EEOC Las Vegas Training Seminar
                                               September IT & I2lh
                             Register Today: http://bitJY/LasVegasEEOTrainina
For questions regarding the training seminar, contact Outreach & Education Coordinator Nicole St. Germain at (213) 894-
                                                  1045 or nicole.stgermairVT/ceoc.gov




                        Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 10 of 42
KATHLEEN GILLIAM

From:                               KATHLEEN GILLIAM
Sent                                Friday, October 12,2018 8:43 AM
To:                                 'Jon Visosky'
Subject                             EEOC Charge 480-2018-01154 Palik v G4S


Dear Mr. Visosky,

Our records indicate that we have not received your position statement for the above mentioned charge of
discrimination which was due August 30,2018.

If yourposition statement was already sent to the EEOC, we apologizefor any inconvenience and ask that you
please upload a second copy within the next two weeks. The due date is October 26. 2018 in order for the
EEOC to continue to process the case in a timely manner. Please note that no extenstons will be granted to
submit the position statement

Ifthe Charging Party has filed a lawsuit in State court, please provide a copy of the civil complaint.

If you have readied a settlement agreement with the Charging Party, please advise us of the settlement and
provide a copy of the settlement agreement if possible.

Please be advised that EEOC is empowered bystatute111 to subpoena any and all evidence, including witness
testimony necessary to its investigations. It is our hope that it will be unnecessary for EEOC to resort to the
subpoena process. Other recourse available to the EEOC is to issue a Letter of Determination based upon
evidence already provided and the absence of evidence disputing the allegations of discrimination filed by the
Charging Party.

Ifyou have any questions please feel free to contact me at the information listed below.

Thank you for your courtesy and cooperation.


Kathleen Gilliam
Investigative Service Assistant
U.S. Equal Employment Opportunity Commission
255 E Temple St. 4th Floor
Los Angeles CA 90012
213 894-lQj?
213 894-1118 Fax




wSection 710 of Title VII of die Civil Rights Act of 1964,42 U.S.C §2Q0Oe-9 incorporating 29U.S.C §161; the Equal Pay Act, 29U.S.C
§ 209, incorporating 15 U.S.C §§49and 50; the Age Discrimination in Employment Act, 29 U.S.C §626(a), incorporating 29 U.S.C.
§209;and the Americans with DisabilitiesAct, 42 U.SX. §12117(a), incorporating 42 U.S.C §2000e-9.




                      Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 11 of 42
EEOC Charge No. 480-2018-01154

Response to G4S Security Solutions

Position Statement




Idisagree withthe G4S Position Statement becauseit isincorrect and contradictto what i was told
duringand after the meetings some facts that Iverbally providedfor sufficientdetail with their
questions duringour meetings and Ialso some attached e-mails and other communication documents I
personally delivered to G4S Security Solutions Control Office as per their requests which clearly stated.
Iverbally explaining to the G4S Security Managers on all the complaints and Charges against me. Ialso
documenting the attached incidents reports with my Shifts Supervisors and Assistant Operations
Manager in our dailylog book on the job site they picked up daily by the Rover Shift Supervisors. Ialso
provided enough information in our dailystatic report and daily log book provided by G4S and my
personal file copy and ready reference documents, and e-mails communication in response to G4S
Position Statement. The physical facts could be denied, and beyond the physical facts Icould discerning
right from wrong. Please, see letter dated September 10,2016. The letters indicated my request for
Sunday off to pay my respect on Sundays. As a boy growing up going to Church every Sundays with my
parents and until now Sundays are prohibited to work on Sundays on the Island of Kosrae. I requested
only Sundays off with the Operations Manager to make arrangement with other Security Officers who
are willing to work on Sundays. Today, I am still a Protestant Christian my religion and sometimes Igo to
Church with my wife at Catholic Church in Hagatna.

On March 23, 2017,1 got sick on my lower back pain from long standing under the strong sun and my
eyes strain and started to get soar and blurry at the PIC Hotel. See doctors medical report and disability
document for more information. I reported to the Shift Supervisor to call Control and tell the Operations
Manager Ms. Taisague that Igot hurt. I called the SecuritySupervisor Hotel and another Security Officer
made a discriminatory comment that I am a lazy old man Chuukese (Micronesian) on the radio. Later the
Hotel Security Office called me to go up to the Security Office to clocked out. After that I went to FHP
Clinic then later my medical records document delivered by Rover Supervisor Mr. Benevante from FHP
Clinic to G4SSecurity Control Office for Operations Manager Ms. Taisague information and references.

My discharged date was incorrect I was discharged/terminated on June 10 to 20,2017, not June 7,
2017, as state in the position statement. Please see attached e-mail dated Wednesday, June 7, 2017, to
Asst. Operations Manager. She called me after her investigation at AK for a meeting with me in her
office about the stolen tire at the AK Back Lot where all the repo vehicles parked inside the fence line
gate all around. Itold her that I saw the fence line gate and reported to Control before the incident
occurred and also the Security Officers, I work with telling me the same as I was told its been there
before I started at AK. G4S Security don't have the keys to that particular gate. Only the AK workers has
the keys for the gate where they claimed the tire was stolen from. And also, the Rover Shift Supervisor
(Maskit Idechong) never brief and train me. He just standby for me when I show up on the first day to
work at AK Front Lot and Back Lot, he told me that Ms. Scholing will train me around the AK which she
never shows me around until my third week. Because she said she don't have time to show me the
places around. Not even the fence line gate where repo vehicles parked in the particular locked gate. I




               Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 12 of 42
also asking the Security Officers (Mr. Elmer and Pablo) and they help show me what to do around and
also telling me about the gate that no proxy to tagged around that gate. I work with them at AK and they
all don't have keys to open that gate and it's always locked and no Proxy Pin to tagged around that gate.
I remember a GPD Officer stop by during one of my day shifts asking if I have keys for that particular
gate. 1told the GPD Officer that Security don't have keys only the AK Management.

During my meeting with the Asst. Operations Manager Ms. Taisague. told her I used my laptop to send
her emails regarding the company matters and I only used that night during my break and she asking me
also about a stolen tire that was on a Lexus and not a Toyota Tacoma X-Runner as mention on the
position statement. After Asst. Operations Manager investigation, Paul Suba, and I (Johnston Palik) with
one of a GPD Investigator when out together to AK Front Lot Gate and Back Lot Gate fence line at an
auto lot that I was patrolling, i show Director Paul Suba and the GPD Investigator. Obviously, G4S story
was fabricated instead of telling the truth and says different story to accusing me and charged against
me to discharged/terminate my employment with G4S Security Solutions Company. After the G4S
investigation was flawed they reinstated me as stated in the position statement.

On June 10, 2017, to June 19, 2017,1 was discharge and terminated. Not June 7, 2017, as stated
incorrect in the position statement. ] was wrongly terminated and discharged for two weeks and after
the investigation G4S discovered that Ms. Taisague investigation was flawed. Because of race/national
origin Pacific Islander Kosraean Micronesian and age discrimination due to facts that one of the G4S
Security Officer called me lazy old man Chuukese but I am Kosraean the same treatment applies to other
Federated States of Micronesia (FSM) workers (Wensner Paul and Nixon Litdwig) with G4S was also
discharged and termination. When I investigated with my fellow FSM (Micronesian) Citizens they
informed me that they don't know how to initiate and file their claims because they fear and afraid to
speak up and can't write their complained report. And these are my workmates with the G4S Security
Company. It is a common practice here that any FSM Citizens (Micronesian) work for the G4S Security
Company always get terminated Immediately instead of disciplinary action or warnings. I spoke to my
workmates and learn from them how the G4S Management treated them very unfairly in making
decision over locals and FSM (Micronesian) Citizen working for G4S Security Company. One of the local
(CHamoro) he claimed to be the most seniority Security Officer (Mr. Tony Santos). I used to relive him on
Post at the Matson new office he even bragged endlessly about himself always get caught sleeping on
the job, but never get reported discharged/terminated because he told me he knew the history of those
big guys (supervisors/managers) breaking the G4S rules and policies at the Control Office. They never
discharged/terminate him since he started working for the G4SSecurity Solutions Company even though
he always gets caught breaking the G4S rules and policies.

In retaliation the Operations Managers terminated my employment with G4S after the October 15,
2017, because of the incident at Harmon Loop Sunset Garden apartment. I testified against them the
Equal Pay Act for my missing hours they never pay me until 1seek assistance from the Labor Department
on how to claimed for my unpaid working hours and also participate in any manner in my own
investigation and to file my case to seek for justice.

Director of Human Resources Charlotte D. Huntsman called me for a meeting and we discuss over the
incident and she advices me to call Manager Greg Duenas regarding any work issues and work schedule
instead of Manager Taisague. Later that day, Human Resources reinstated my employment with the G4S
Security Solutions Company.




             Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 13 of 42
On Sunday, October 15, 2017, approximately 2 a.m. at Harmon Loop Sunset Garden apartment I logged
two vehicles parked where only three (3) hours policy posted on the parking wall. I follow the Landlord
instructions and order during my first night briefing with him. He advices me that he's watching me on
the camera and if he finds me not enforcing the parking policy, he will have me fire from my job. Every
night 1make sure no vehicles parked illegally. When 1called the towing company no one arrived after 1
am already off duty at 5 a.m. No towing truck arrived on the premises after I called G4S Control Office to
clocked out at 5 a.m. About 25 to 30 minutes later the towing company called me and I told the person
who called me I am already off and I am no longer at the Harmon Loop Sunset Garden apartment and to
call the Landlord.

Later the Landlord called me and asking me about the towing incident and demanded me to pay Ms.
Laarni Sabra Dela Cruz $180.00.1 told the Landlord (Mr. Morris) that I just follow his order and
instructions he advices me to do and to call the towing company when the tenants or visitors violated
the company parking policy. And I asking him why he wanted me to pay for Ms. Cruz towing cost? When
the Landlord told me if I don't pay for it, he will call up G4S Company to fire me because he is the one
paying for me not G4S. I don't want to lose my job and I asked the Landlord to forgive me and not to fire
me and give me a chance until my payday. The Landlord insist so I borrow the $180.00 and I paid to the
Landlord and the Landlord pay to Ms. Cruz. After I made payment to the Landlord. I discovered that Ms.
Cruz is not a tenant she's just a visitor. And I was informed by the work associates and tenants told me
that the place is known for drug dealer and to be aware. I understand it is my duty too lookout for any
crimes around the premises to report it to G4S and the authority.



Johnston Palik




             Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 14 of 42
EMILY M AUGA

From:                              Johnston Palik <palikjohnston@gmaiLcom>
Sent                               Monday, November 26,2018 4:26 AM
To:                                EMILY MAUGA
Subject                            Fwd: GWA Security Officer




Salary rate discrimination
Johnston Palik



         Forwarded message -
From: Johnston Palik <palikiohnston(5)gmail.com>
Date: Thu, May 11,2017 at 1:10 AM
Subject: GWA Security Officer
To: MichelleTaisague <michelle.taisague6e)gu.iz4s.com>. G4S Greg Duenas <greg.duenas(g)gu.u4s.com>


Hi Bosses,


On May 10,2017,1 was working with Ben at GWA on Swing shift last night, and I wish I could have the same
salary rate of$ 11.75 they're making an hour.

Myreliever arrived post 12 minutes late, and he is not in his uniform either. Laterhe asked me to call up NCC
for him while he put on his uniform before I leave the post.

I believe and feel that this is not fair.



Johnston Palik


          Sender notified by
          Mailtrack-..




                      Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 15 of 42
November 2, 2017



Dear Mr Duenas




Re. Appeal Letter/Terminated for Towing Vehicle

Thank you for your time to reconsider my request to appear my termination

Mr. Roland Balbas have informed me that my employment with G4S Security & Safety Solutions ends as of October
16, 2017.: knew that the reason for this decision was the towing vehicle and his retaliation against me because
Manager Micheiie Taisaque and Mr Balbas are discriminating against me.

I bel eve that a mistake has informed in any case. I have worked for this company for one year and four months and
consistently received excellent performance, until a new manager hired this year. Mr. Balbas has been my
Operations Manager for only a few months and has had no opportunity to see my work firsthand. He never warned
me that he thought my performance was substandard. I understand that Mr. Balbas best friend, former Manager
Taisague, trying to impress her if he terminated me Mr. Balbas was in her office while I waited outside and they
process and prepared my first termination. They caLed me inside Ms. Taisague office and insisted that Isign the
termination document and Mr Balbas will be the eyewitness I looked at both of them and told them I am not go-ng
to sign it Because both of the never come with Mr. Paul Suba and me at the investigation scene. They accuse me
without any evidence and proof.

Ido not believe that< have g'ven an adequate opportunity to demonstrate or proof my skilb with Mr Balbas i also
think that my termination is unfair since I never received any indication that my performance was unsatisfactory like
those Security Officers and Operations Supervisor I saw them sleeping on duty while G4S is paying them and I have
evidence and proof on my logged Apple Smart iPhone.

I review the video surveillance camera footage with the Harmon Loop Sunset Garden Apartment Manager Morns
and i saw the evidence and proof during the towing service company came to HLSGA to towed the two (2) vehicles I
notified in my Incident Report Both cars are in violation of the company parking pol cy Just because of the other
owner young lady complant to Mr. Morris and decided to help the young lady have her money back and demanded
that I pay her. I did spend the iady after he threatens me he w report me to G4S Mr. Morris authorized to call any
towing company in case any tenants or visitors violating the company parking policy He turned around and
fabricated the negative narrative report to Mr. Balbas. After meeting with Mr. Balbas, Mr Morris called me to
meeting with him at the HLSGA to give him the money i met wth Mr. Morris and gave him $180.00 to pay the lady
who complains about him. She is not a tenant, but she is a visitor who is violating the company parking policy
before.


I have a family to take care and support, and I must work to keep up with my family obligation Iappreciate your
help and assistance I believe I can learn more from the G4 S Company f I have given the opportunity to train for my
duties and responsibility to improve my work performance as required.

I always come to work 45 minutes before starting time and received the following awards beiow

PERFECT ATTENDANCE FOR JANUARY, FEBRUARY, MARCH, AND APRIL 11, 2017, FOR EXEMPLARY CONDUCT
AWARDS FOR INTEGRITY AND RESPECT, SECURITY AND SERVICE EXCELLENCE INNOVATION AND TEAMWORK.

I want the opportunity to discuss my s tuation with you as advice. Please* Let me know when you are available.




                 Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 16 of 42
September 10,2016



Boss, it's our duties and responsibilities to do it right while on a mission, and I believe ifs in our Manual
of Guidance (MOG). It is disturbing me when the FHP Manager and employees are approaching me
couple times to asking me information with their complaints. Moreover, also the FHP patients watching
the man in black (MIB) he dresses like a mobster-style instead of G4S regular uniform wearing a long
dark jacket, dark sunglass, and a hat walking around escorting an employee at the FHP premises.
Someone makes fun of the guard at the FHP Main Entrance.

When Iam trying to work with him to resolve the issues with the Security Officer Associate, he's trying
to be wise when I am asking security solutions from him.

Boss, Ms. Manibusan already scheduled me to meet with you next week Monday at 10 a.m. By the way,
if you offer me something, I feel ifs appropriate you give me a merit increase.

I also wanted to be reminded about my oral request on my first week of June and even the third week
about my request for Sunday off. I asked you orally and also documented to give me Sunday off so Ican
respect our Sunday and go to Church. As Imention to you that our culture we must not work on Sunday
as we believe in the Bibel that we are not allowed to work on Sunday.

Thank you in advance for the opportunity and your excellent management style of understanding and
cooperation.



S/OJP




               Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 17 of 42
9/6/2019                                                      Gmail - Wrongful Termination




           G?m3ll                                                                    Johnston Palik <palikjohnston@gmail.corrP

  Wrongful Termination
  3 messages

  Johnston Palik <palikjohnston@gmaiLcom>                                                             Wed, Jun 7,2017 at 11:47 PM
  To: Michelle Taisague <michelle.taisague@gu.g4s.com>
  Bcc: Johnston <palikjohnston@gmail.com>

    Hi Manager Taisague,


    You were aware of our investigation last month at AKToyota complex with Director Suba and the GPD Investigator.

    Operations Supervisors and Security Officers at AK never training me about the overflow gate nor showing me the proxy
    tag in that particular entrance. Nor you and the Operation Manager never show me once. When train by Ms. Scholing I
    asking her about a month and she finally showing me around the proxy tag. When S/O Scholing finally have time to show
    me around the areas at AK Front Gates. I asked her about the overflow gate key, and she told me not to worry about the
    particular gate because the management was never given her the keys for the floodgate.

    The Operations Supervisors and Security Officers said a lot of issues about the NCC management problems. Now I feel
    the reason they complain about the Security & Safety Management, and I am not surprised about how you discriminated
    and unfairly terminated my employment with the G4S Company.

    You are acutely aware of my complaint in the past about the officers sleeping on duty and they all still working. I send you
    proof and evidence and still no disciplinary action aginst them. You wouldn't have proof and evidence if the tire were
    removed during my shift even though I told you I saw the hole was there before my shift started and ended that morning.

    You sent the same Security Officer twice without the G4S uniform to visit me at my post the interfere while I am on duty.
    The same S/O that FHP Clinic Management found sleeping while on duty. You reminded us during the training that
    sleeping on the job is ground for termination, but he's still working.

    You let the outer islandsfrom Micronesia terminated, but youkeep the local hired on the job even though they'rein
    violation of MOG rules and regulation. That is discrimination and logically fallacious with false authority.

     I will seek legal advice and file a complaint with the Department of Labor about my unpaid overtime hours.

    Johnston Palik




                        Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 18 of 42
                                   Group 4 Securicor


                           INTERNAL REPORT

 To:C^pfa\<^<&.MirMl^fi&<to^ IDate:_ ()/e/£$Utn
 From: JY0$0h^S-fah f&ick                     '        Employee 1D#: ASfr
                                                       HR Control #:




                                                                                     W\&i\
                                                                                             f
                                               <$r4A<d£itte O^fary. P^coQ-Hju (&4^-
 you S-hKnt-h a.(isu/&'Mci M4U&*k quid$4il( ioicwm f^^enda. ~burtka tnu }n&vU-J)



-*•=   »— y   —   *•   —   I   v         —'       ^—     ^   *—^                 —           —*~
Y\curs. oaicI-S ee,digoHu .^v^-VU^ sJgrvm Sllv\ *r<%>* v*kc k tta Ifcfe. V<*>< <££Tg rtf. Hy




 VOg.U>A.(Utnr^fV^ e^^k 6^\e^^L^^cf"^4 i^^^Tivdc^^^n^ U^Agvi (Q^t^ct cul-^-kg.
y^lA^o ^-ovT V^Vq. I \\*4£j>^cL p^e^&A: -Vivjg ^^^^^^v^<H^L.KC<^e j/^^^^^inW




Manager's Signature:                                               Dated:




       Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 19 of 42
                            <te
                        INTERNAL REPORT
                                           Hate: ff) t fkLlX>£L
                                           Employee IP#:fjs
                                                         /i>fr
                                           HR Control #:




                                                                            \£nrj
                            4 0n^r\,
             f/aJ&&ltifri5oq3*M<


1m^^^CoroM  mmJi^mrlc a*fh^\/i<4
         1U m^^^mr^Mf^^     tfsmfa <j5^

                                                      /h£4XHA&
eTWt         riM              rm ortA)             feed.
Ji& MkJ**^
^e  ~h re^if^^^ ervrsffpri
                or vision- y*re*ny.3^w* .~f u**4rt&f<i*ir


                                                                 sire? 6ofey?4Wv/
                                                                       £^ofc«-2?4Vi

^h^CAJi6r<                               d {4ui a/r&cL, Pvo&n* ^J^Z
                       §K
Signature:


Manager's Signature:                                   Dated:


               Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 20 of 42
EMILY MAUGA

From:                             Johnston Palik <paftkjohnston@gmail.com>
Sent:                             Monday, November 26.2028 3:31 AM
To:                               EMILY MAUGA
S&sbfect:                         Fw± Weekly Work Schedule




See discrimination treatment.
Johnston Palik



            Forwarded message •
From: Jotasioss Palik <0aHkfohnston(^gmarl.com>
Date: Tue, Jun 27,2017 at 1:36 PM
Subject: Weekly Work Schedule
To: G4S Greg Duenas <grcg.ducnas(5>gu.g4s.com>
Cc: Michelle Taisague <mtchelle>tatsague@gu,g4sxom>^ Gerilyn Manibusan
<gcritYn.mantbusan@gu.g4s.com>



Hi Manager Ouenas*


Hope to find you well in these email

By the way, I was confirmed to work at Agana Bay Condo tonight and when I catted for reconfimation. NCC
change again.

I was told by Mr. Kristian they give it to another Security Officer, According to Ms. Manibusan I have 42 hours
and two ot. I want to work more hours.


I need to know my work schedule so I can have time to prepare. I have other important things to do and i need
my schedule so 1can work with it accordingly.

Can I have my work schedule send via email as NCC always email it to me?

I don't have gas to come to the office all the time to pick up my schedule as I was told by Kris and GeriL It is
very inconvenient for us because 1knew some of us dorrt have their own transportation.

Thank you for your usual understanding and prompt action.

Very appreciated.




                     Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 21 of 42
EMILY MAUGA

From:                         Johnston Palik <palikjohnston@gmail.com>
Sent                          Monday, November 26,2018 4:01 AM
To:                           EMILY MAUGA
Subject:                      Fwd: Scanner for Me
Attachments:                  Scan Sep 7, 2017,12.16.pdf




Missing worked hours because of
discrimination.
Johnston Palik



         Forwarded message
From: <palikiohnston@gmail.com>
Date: Thu, Sep 7,2017 at 12:45 PM
Subject: Scanner for Me
To: G4S Michelle Taisague <michellc.taisague@gu.g4s.com>, Gerilyn Manibusan
<uerilvn.manibusan(2)gu. g4s.com>, ronald. balbas <ronald.balbas(5>gu.u4s.com>



Scanned by Scanner for Me http: applc.co lFF2NXr




Sent from my iPhone




                  Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 22 of 42
9/6/2019                                                                 Gmail - AK Schedule




                                                                                           Johnston Palik <palikjohnston@gmail.com>



  AK Schedule
  4 messages

  Control G4S <confrol@gu.g4s.oom>                                                                              Sun, Apr 16, 2017 at 8:34 PM
  To: Johnston Palik <palikjohnston@gmail.com>

    Hafa Adai,




                                                                              0001-0700         0100-      0100-0700      0100-0700
     Ringkel Pablo                   OFF            OFF           OFF                                                                      25
                                                                                   (F)         0700 (F)         (F)            (F)
                                 0100-0700      0100-0700      0001-0945      0001-0700         0100-      1900-0100
     Agusto Pascua                                                                                                            OFF        39.75
                                      (F)            <F)           (F)             (B)         0700 <B)         (F)
                                 0100-0700      0100-0700      0001-0945      1900-0100                    0100-0700      0100-0700
     Johnston Palik                                                                             OFF                                      39.75
                                      (B)            (B)           (B)             (F)                          (B)            (B)
                                  1900-0100     1700-2400 1600-2400                             1900-      1900-0100      1900-0100
     Sammy Ramos                                                                  OFF                                                      39
                                      (F)            (F)           (F)                         0100 (B)         (B)            (B)
                                  1900-0100     1700-2400      1600-2400      1900-0100         1900-                     1900-0100
     Elmer Regino                                                                                              OFF                         39
                                      (B)            (B)           (B)             (B)         0100(F)                         (F)
                                                                                                                                         182.5



    Thank You and Please Be Safe,
    G4S Control Team
    G4S Secure Solutions (GUAM) Inc.
    1 (671)649-9273/5
    1(671)646-2307

    Please consider the environment before printing this email
    645 Golden Rulesof Safety




    This company is part of the G4S group of companies. This communication contains information which may be confidential,
    personal and/or privileged. It is for the exclusive use of the intended recipient(s). If you are not the intended recipient(s),
    please note that any distribution, forwarding, copying or use of this communication or the information in it is strictly
    prohibited. Any personal views expressed in this e-mail are those of the individual sender and Hie Company does not
    endorse or accept responsibility for them. Prior to taking any action based upon this e-mail message, you should seek
    appropriate confirmation of its authenticity. This message has been checked for viruses on behalf of the Company.




    Please consider the environment before printing this email.



     This communication may contain information which is confidential, persona! and/or privileged. It is for the exclusive use of the intended

     recipient(s).




                           Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 23 of 42
Date        Days    G4S Accounts/Posts
8/16/2017 Wed.
                                                NCC/SO/Reliver Time In Time Out #of Hours work   Total Hours.
                    Harmon Loop Sunset Garden   Gavin/Cassie       2400      500
8/16/2017 Wed.      Harmon LoopSunset Garden                                                                       5C
                                                Cassie/Jem         2100     2400
8/17/2017 Thur.     HarmonLoop/Las Palrnas                                                                         8
                                                Gavin/Cassie       2400      800
8/17/2017   Thur.   Harmon Loop Sunset Garden                                                                  11
                                                Uelie/Ramona       2100     2400
8/18/2017   Fri.    Harmon Loop Sunset Garden                                                                      3




                                                                                                                        Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 24 of 42
                                                Gavin/Cassie       2400      500
8/18/2017   Fri.                                                                                                   5
                    Harmon Loop Sunset Garden   Gavin/Cassie       2100     2400
8/19/2017   Sat.                                                                                                   3
                    Harmon Loop Sunset Garden   Jem/Kiristian     2400       500                                   5
8/19/2017   Sat.    Harmon Loop Sunset Garden   Jem/Cassie        2100      2400                                   3
8/19/2017   Sat.    Harmon/Coach Duty Free    Jem/Kiristian       2400       930                           95
8/20/2017   Sun.    Harmon Loop Sunset Garden Gavin/Cassie        2100      2400                                   3
8/20/2017   Sun.    Harmon Loop Sunset Garden Gavin/Cassie        2400       500                                   5
8/21/2017   Mon.    Off
8/21/2017   Mon.    Harmon loop Sunset Garden Gavin/Cassie        2100      2400                                  3
8/22/2017   Tue.    Harmon Loop Sunset Garden Gavin/Cassie        2400       500                                  S
8/22/2017   Tue.    Harmon Loop Sunset Garden Gavin/Cassie        2100      2400                               3
8/23/2017   Wed.    Harmon Loop Sunset Garden Gavin/Cassie        2400      500                                S
8/23/2017 Wed.      Harmon Loop Sunset Garden Gavin/Cassie        2100     2400                                3
8/24/2017 Thur.     Harmon Loop Sunset Garden Gavin/Cassie        2400      500                                S
8/24/2017 Thur.     Las Palrnas               JemCassie/Gav        SOO      800                                3
8/24/2017 Thur.     Harmon Loop Sunset Garden Gavin/Cassie        2100     2400                                3
8/25/2017 Fri.      Harmon Loop Sunset Garden Gavin/Cassie        2400      SOO                                S
                    Harmon Loop Sunset Garden Gavin/Cassie        2100     2400                                3
8/25/2017 Fri.
                                              Gavin/Cassie        2400      SOO                                S
8/26/2017 Sat.      Harmon Loop Sunset Garden
                                              Gavin/Cassie        2100     2400                               3
8/26/2017 Sat.      Harmon Loop Sunset Garden
                                                                            SOO                            S
8/27/2017 Sun.      Harmon Loop Sunset Garden Gavin/Cassie        2400
8/27/2017 Sun.      Off
8/28/2017   Mon.    Off                                                                                    3
                    Harmon Loop Sunset Garden Gavin/Cassie        2100     2400
8/29/2017   Tue.                                                                                           S
                                                                  2400      SOO
8/30/2017   Wed.    Harmon LoopSunset Garden Kris/                                                         3
                                                                  2100     2400
8/30/2017   Wed.    Harmon LoopSunset Garden Kris/                                                         5
                                                                  2400      500
8/31/2017   Wed.    Harmon Loop Sunset Garden                                                             3
                                                                  2100     2400
8/31/2017   Thur.   Harmon Loop Sunset Garden                                                          130.S
EMILY MAUGA

From:                           Johnston Palik <palikjohnston@gmail.com>
Sent                            Monday. November 26, 2018 4:04 AM
To:                             EMILY MAUGA
Subject                         Fwd: TIME SHEET
Attachments:                    imageOOlpng




My complaint about missing worked
hours.
Johnston Palik



         Forwarded message
From: Johnston Palik <palikiohnston@inttail.com>
Date: Sat, Sep 16, 2017 at 3:32 PM
Subject: RE: TIME SHEET
To: Michelle Taisague <michellc.taisaguc@gu.g4s.com>. Gerilyn Manibusan
<ucrilvn.manibusan@uu.u4s.com>, ronald. balbas <ronald.balbas@gu.u4s.com>. Control G4S
<control@uu e4s.com>
Cc: G4S Greg Duenas <greg.duenas@gu.u4s.com>


Buenas yan Hafa Adai To All!!



Hope to find you all doing well, and doing a great job!



After I reconcile and reviewing my time and attendance records with the NCC personnel on the Consolidated
Duty Attendance Summary Report. I discovered some of the mistakes that constantly created the problem on
the Actual Date, Post Name, Scheduled Time, and Actual Time input in the NCC system that continued causes
the short hours on my Total Hours. This is very unprofessional and unfair work that constantly causes my hours
short most of the time on most of the pay period and pay days.



I believe the issues can be fix with NCC and the organization. I can provide all my check stub with my
supporting records for all short hours from my time and attendance file records for review and action. Ifthese
problem cannot be resolve than I may seek for help and assistance with the Department of Labor for advise.


                   Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 25 of 42
Date      Days       G4S Accounts/Posts          NCC/SO/Reliver Time In Time Out
7/16/2017 Sunday     PICHotel & Royal Gardens    Jem/Gavin               800       1600

7/17/2017 Monday     Ross Micro. Mall            Kristian/Cassie       1700        2400

7/17/2017 Monday     Ross Micro. Mall            Cassie                2400          230

7/18/2017 Tuesday    Ross Micro. Mall            Cassie                 1700       2400

7/18/2017 Tuesday    Ross Micro. Mali            Cassie                 2400         230

7/19/2017 Wed.       Ross Micro. Mall            Gavin/Cassie           1700       2400

7/19/2017 Wed.       Ross Micro. Mall             Gavin/Cassie          2400         230

7/20/2017 Thursday   Lam Lam                      Gavin/Cassie          2200        2400

7/20/2017 Thursday   Lam Lam                      Gavin/Cassie          2400         500

7/21/2017 Friday     Matson                       Cassie/Kristian        600       1200

7/21/2017 Friday     CAM 5                       Jem/Kristian           2100        2400

7/22/2017 Saturday   CAMS                        Jem/C!arice            2400         600

7/22/2017 Saturday CAM 5                         Jem/Clarice            2100        2400

7/23/2017 Sunday     CAM 5                        Jem/Clarice           2400         600

7/23/2017 Sunday     CAM 5                        Jem/Cassie            2100        2400

7/24/2017 Monday     CAMS                         Jem/Cassie            2400         600

7/24/2017 Monday     CAM 5                        Jem                   2100        2400

7/25/2017 Tuesday    CAMS                         Jem/Gavin/Cassie      2400         600

7/25/2017 Tuesday Joan Mafnas/Happy Landing Jem/Kristian                2400         600

7/26/2017 Wed.       Black Construction Corp.     Kavin/Cassie          2200        2400

7/27/2017 Thursday Black Construction Corp.       Kavin/Kristian        2400         800

7/28/2017 Friday     Ross Micro. Mali/GPO         Cassie/Gavin           600        1800

7/28/2017 Friday     Harmon Loop Sunset           Kavin                  900        2400

7/29/2017 Saturday Harmon Loop Sunset             Kavin                 2400         500

7/29/2017 Saturday Harmon Loop Sunset             Kavin                  900        2400

7/30/2017 Sunday     Harmon Loop Sunset           Kavin                 2400         500

7/30/2017 Sunday     FIESTA Resort                Cassie/Laiia/Clark     645        1130

7/30/2017 Sunday     Harmon Loop Sunset           Kavin                 2100        2400

7/31/2017 Monday     Harmon Loop Sunset           Kavin                 2400         500




NOTE: Beginning of Pay Period and Ending of Pay Period Number 14 Covering 16 July -31 July




                   Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 26 of 42
# of Hours work          Total Hours.
                     8                8

                     7                7
                  2.25               2.5

                     7                7

                   2.5              2.25

                     7                7

                  2.25              2.25

                     2                2
                     5                5

                     6                6

                     3                3

                     6                6

                     3                 3
                     6                6

                     3                3
                     6                 6

                     3                 3

                     6                 6

                     6                 6

                     2                 2

                     8                 8

                    12               12

                     3                 3

                     5                 5

                     3                 3

                     5                 5

                  5.25              5.25

                     3                 3

                     5                 5



                142.25            142.25

2017

62.25 Hours Exeeding 80 Regular   Hours.




                  Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 27 of 42
9/8/2019                                                Gmail - Basic Tools/Radio And Proxi Pen




 M Gmail                                                                             Johnston Palik <palikjohnston@gmail.com>



  Basic Tools/Radio And Proxi Pen
 5 messages

  Johnston Palik <palikjohnston@gmail.com>                                                   Fri, Aug 18,2017 at 4:50 PM
  To: Michelle Taisague <michelle.taisague@gu.g4s.com>, "ronald.balbas" <ronald.balbas@gu.g4s.com>
  Cc: G4S Greg Duenas <greg.duenas@gu.g4s.com>, paul.suba@gu.g4s.com
  Bcc: Johnston <palikjohnston@gmail.com>

    Hello Security & Safety Manager,


    As you may aware, about the subject matter, and for your records. I called NCC numerous times and also reported to O/S
    on duty few times on their patrol site visits to Harmon Loop Sunset View Garden post. I still don't have the
    necessary required basic tools to use at my post as of last night and it's been two weeks now.

    My concern to our most valuable customers assets and especially in case of emergency with life and dead situation.

    I'm looking forward to hearing from the responsible personnel who can assist me to resolving these basic needs to do my
    job right.

    Thank you!
    S/OJP




    Sent from Gmail Mobile



  Johnston Palik <palikjohnston@gmail.com>                                                        Wed, Oct 25, 2017 at 10:59 PM
  To: Johnston Palik <palikjohnston@gmail.com>




    Mr. Balbas, you terminating my employmenttoday with G4S and accusing me for not doing myjob but, your not following
    the Standard Operational Procedure by providing the basic needs I have been requested since the last day on my
    assigned post October 15, 2017. How do you expect me to do myjob ifyour not providing my basic tools and daily
    activity report forms that I have been requested?



    You also sided with Ms. Taisague even though both of you never come with me and Mr. Suba with the Guam Police
    Department Investigator who came with us to investigate the AK Mega Front Lot scene. You and Ms. Michelle Taisague
    accusing me of a stolen tire at AK Front Lotto fabricate the whole story by way of a negative narrative reports to
    terminating my employment with G4S on May and again today, October 25, 205.1 am forwarding the subject matter via
    email dated August 18, 2017 to show proof and evidence to the court of law.



    Ifthis is not sufficient to support my case in the court of law and order. Please, do let me know so I can send you more
    via email.




                        Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 28 of 42
EMILY MAUGA

From:                          Johnston Palik <palikjohnston@gmaiLcom>
Sent                           Monday, November 26, 2018 4:09 AM
To:                            EMILY MAUGA
Subject:                       Fwd: Beginning of PayPeriod And Ending of Pay Period #171-Sep-15-Sep-17 Plus5
                               hrs. From August 31, after Midnight
Attachments:                   September 1-15, 2017 xlsx




Johnston Palik



         Forwarded message
From: Johnston Palik <palikjohnston@nmail.com>
Date: Fri, Sep 15,2017 at 12:47 PM
Subject: Beginningof Pay Period And Endingof Pay Period#17 1-Sep-15-Sep-17 Plus 5 hrs. From August 31,
after Midnight
To: Gerilyn Manibusan <gcrilmmanibusan(S),gu.g4s.com>. ronald. balbas <ronald.balbas@gu.g4s.com>.
MichelleTaisague <michelle.taisague@gu.g4s.com>
Cc: Control G4S <control@gu.g4s.com>. iemalvn.tenorio@uu.g4sxom <iemalvn.tenorio(tt)uu.g4s.com>. Gavin
Sugiyama <gavin.sugivama(g)gu.g4s.com>. Kristian Chargualaf<kristian.chargualafi2)gu.g4s.com>


Timeand again and again....I am short 14.25 hours accordingto NCC records from the Sky walker. Why our
formula and solutions are not the same? Please! I need clarifications, and do let me know the discrepancy of
dates is based on the difference ofthe calendar dates and why after midnight are not considered different time
and dates when we used the 24 hours formula?




I am looking forward to hearing from the management or whoever is in charge to clarify these constant
discrepancies betweenour time and attendance Online beforethe submissiondeadline.



Very appreciated.



Thank you!


                    Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 29 of 42
          Days       G4S Accounts/Posts           NCC Operators/OS/SO                    Time In    Time Out    # of Hours work
31/2017   Thursday   Harmon Loop Sunset           Gavin/Kristian/Annje/Cassie/Jem            2400         500                        5
/1/2017   Friday     Harmon LoopSunset            Gavin/Kristian/Annje/Cassie/Jem            2100        2400                        3
/2/2017   Saturday   Harmon LoopSunset            Gavin/Kristian/Annje/Cassie/Jem            2400         500                        5
/2/2017   Satuday    Harmon LoopSunset            Gavin/Kristian/Annje/Cassie/Jem            2100        2400                       3




                                                                                                                                         Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 30 of 42
/3/2017   Sunday     Harmon LoopSunset            Gavin/Kristian/Annje/Cassie/Jem            2400         500                       5
/3/2017 Sunday       Onward Mangilao Golf Co-     Jem/Liela/Kris/Cassie                      1600        2400                       8
/4/2017 Monday       Matson                       Kristian/Cassie                            2400         400                       4
/5/2017 Tuesday      Harmon LoopSunset            Gavin/Cassie                               2100        2400                       3
/6/2017   Wednesay   Harmon Loop Sunset           Gavin/Cassie                               2400         500                       5
/6/2017   Wednesay   Harmon Loop Sunset           Gavin/Cassie                               2100        2400                       3
/7/2017   Thursday   Harmon Loop Sunset           Gavin/Cassie                               2400         500                       S
/7/2017   Thursday   Harmon Loop Sunset           Christian/Cassie/Ramona                    2100        2400                       3
/8/2017   Friday     Harmon Loop Sunset           Christian/Cassie/Ramona                    2400         500                       5
/8/2017   Friday     StayWell Temporary           Laila                                      1945        2400                     4.75
/9/2017   Satuday    StayWell Temporary           Kristian/Ramona                            2400         600                       6
/9/2017   Saturday   Harmon Loop Sunset           Gavin/Kristian/Annje/Cassie/Jem            2100        2400                       3
10/2017   Sunday     Harmon Loop Sunset           JEM                                        2400         500                       5
10/2017   Sunday     StayWell Temporary           Jem/Cassie                                 1830        2400                      5.5
11/2017   Monday     StayWell Temporary           Cassie/Ramona                              2400         600                       6
11/2017   Monday     APTIM Navy Federal Sevices   Cassie/Gavin/Annje O/S Mario Quinata       1200        2000                       8
12/2017   Tuesday    Harmon Loop Sunset           Gavin/Cassie                               2100        2400                       3
13/2017 Wednesay HLS Continued® Las Palrnas       Cassie/Jem                                 2400        800                        8
13/2017 Wednesay Harmon Loop Sunset               Gavin                                      2100       2400                        3
14/2017 Thursday Harmon Loop Sunset               Cassie                                     2400        500                        5
14/2017 Thursday Harmon Loop Sunset               Gavin/Cassie                               2100        2400                       3
15/2017 Friday       Harmon LSG/las Palrnas       Cassie/Jenette                             2400        800                        8
                         Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 31 of 42
arry over August 31,2017 after 24hrs. Midnite
orked strait after Onward MGCL
orked strait after Harmon LSS
          Days     G4S Accounts/Posts          NCC Operators/OS/SO                     Time In     Time Out    # of Hours work
U/2017    Thursday Harmon Loop Sunset          Gavin/Kristian/Annje/Cassie/Jem              2400         500                        5
(1/2017   Friday   Harmon Loop Sunset          Gavin/Kristian/Annje/Cassie/Jem              2100        2400                        3
(2/2017   Saturday Harmon Loop Sunset          Gavin/Kristian/Annje/Cassie/Jem              2400         500                        5
(2/2017   Satuday Harmon Loop Sunset           Gavin/Kristian/Annje/Cassie/Jem              2100        2400                        3




                                                                                                                                         Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 32 of 42
ft/2017   Sunday   Harmon Loop Sunset          Gavin/Kristian/Annje/Cassie/Jem              2400         500                        5
(3/2017   Sunday   Onward Mangilao Golf Co-    Jem/Liela/Kris/Cassie                        1600        2400                        8
fA/2017   Monday Matson                        Kristian/Cassie                              2400         400                        4
(5/2017   Tuesday Harmon Loop Sunset           Gavin/Cassie                                 2100        2400                        3
(6/2017   Wednesay Harmon Loop Sunset          Gavin/Cassie                                 2400         500                        5
(6/2017   Wednesay Harmon Loop Sunset          Gavin/Cassie                                 2100        2400                        3
(7/2017   Thursday Harmon Loop Sunset          Gavin/Cassie                                 2400         500                        S
(7/2017   Thursday Harmon Loop Sunset          Christian/Cassie/Ramona                      2100        2400                        3
(8/2017   Friday   Harmon Loop Sunset          Christian/Cassie/Ramona                      2400         500                        5
(8/2017   Friday   StayWell Temporary          Laila                                        1945        2400                     4.75
(9/2017   Satuday StayWell Temporary           Kristian/Ramona                              2400         600                        6
(9/2017 Saturday   Harmon Loop Sunset          Gavin/Kristian/Annje/Cassie/Jem              2100        2400                        3
LO/2017 Sunday     Harmon Loop Sunset          JEM                                          2400         500                        5
LO/2017 Sunday   StayWell Temporary            Jem/Cassie                                   1830        2400                      5.5
Ll/2017 Monday StayWell Temporary              Cassie/Ramona                                2400         600                        6
Ll/2017 Monday APTIM Navy Federal Sevices      Cassie/Gavin/Annje O/S Mario Quinata         1200        2000                        8
L2/2017 Tuesday Harmon Loop Sunset             Gavin/Cassie                                 2100        2400                        3
L3/2017 Wednesay HLS Continued© Las Palmas     Cassie/Jem                                   2400         800                        8
L3/2017 Wednesay Harmon Loop Sunset            Gavin                                        2100        2400                        3
L4/2017 Thursday Harmon Loop Sunset            Cassie                                       2400         500                        5
L4/2017 Thursday Harmon Loop Sunset            Gavin/Cassie                                 2100        2400                        3
L5/2017 Friday     Harmon LSG/Las Palmas       Cassie/Jenette                               2400         800                        8
L5/2017 Friday     StayWell Temporary          Gavin/Keistian                               1930        2400                      4.5
my final time and attandance worksheet to add another 4.5hours work last night. Iwas offbut NCC called meto work because noS/O show at
Hours.
         5 Carry over August 31,2017 after 24hrs. Midnite
         3
         5
         3




                                                            Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 33 of 42
         5
         8
         4 Worked strait after Onward MGCL
         3
         5
         5
         3
         5
    4.75
         6
         3
         5
     5.5
         6
         8
         3
         8 Worked strait after Harmon LSS
         3
         S
         3
         8
     4.5 off but NCCcalled me to worked
ell Temp, account. Post.
  129.75
                                   St. Lucy's Eye Clinic
                                   Comprehensive Ophthalmology

Marjorie DeBenedictis, MD                                          Guam Medical Plaza, Suite 204

 Board Certified Ophthalmologist                                   633 Governor Carlos Camacho Road

Wesley Charlton, OD                                                Tamuning, GU 96913
 Staff Optometrist



August 21, 2019


To Whom It May Concern:
      Mr. Johnston Palik is severely impaired due to chronic migraines and chronic trigeminal
neuralgia; these chronic conditions have necessitated medications that cause drowsiness, as well. He
is unable to work and should be considered for disability. Please contact me if you have any
questions.



Sincerely,


    W             IlO^.
                ^iLt
Marjorie DeBenedictis, MD
671-647-5829/671-687-7263




                     Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 34 of 42
RICHARD C.H. CHONG                                                                         Specializing in Acupuncture
Ph.D, LIC. AC. US Graduated                                                                         Oriental Medicine
Guam Traditional Oriental Medicine Ass.

                                                                    •j
                                     ^^ki         ^i==a          ^^P^sJ
                                     Heaven Man Earth
                   Oriental IVIeclical Research Clinic




Name:                                     Palik Johnston
Date of First Exam & Treatment:           03/15/2012
Insurance No:                             MIP-.9015136501
Patient's Claim No:                       092719936031512
Date of this Report:                      07/10/2019
Diagnosis and ICD-10 Code:                Sciatic Nerve Pain [M54.5 ]


HISTORY:
History of injury or disease with following chief complaints:
48 years old male patient complains severe lower back pain. Patient also has chronic constipation and four
times of nocturnal urination during sleep.

EXAMINATION
Physical examination:
Patient has myositis in the lumbar region.


DIAGNOSIS AND ICD-9 COD:
1. Lower back pain                    [M54.30]

TREATMENT:
Treatment Plan, Program, and Clinical Course:
HME Clinic estimates 1 to 3 months of treatments for the patient's symptom. Patient needs at least 1
month of intensive treatment of Acupuncture and Oriental Medicine. The treatment programs are
consisted of ElectroAcupuncture, Acupuncture, Therapeutic Manipulation, Muscular Stimulation, Manual
Traction, Prescribed Herbal Medicine and Infrared light treatment, etc.


PROGRESS:
On March 26, 2012, the following evaluation of P^lik Johnston's symptom reveals that the lower back
pain has improved temporarily after receives intensiveAcupuncture treatments along with other
modalities of Oriental Medicine. Patient still complains on and off lower back pain thus HME Oriental
Medical Research Clinic recommends the patient get more Acupuncture treatments in the regular base in
order to recover from the chronic myositis of lumbar.




                              T.T^        t?   *-u rvj«~4-~i a ^ ~ j : — i r>   u   01:.




                Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 35 of 42
RICHARD C.H. CHONG                                                                                     Specializing in Acupuncture
Ph.D, LIC. AC. US Graduated                                                                                     Oriental Medicine
Guam Traditional Oriental Medicine Ass.
                                                       ?«K)        zp/j

                                      '"<s> •'•^=J             >h] =

                                      Heaven M a n Eairtlm
                   O r i e n t a l JVIecilcal Research Clinic

                                                        ^V_                                          - ^<-0




PROGNOSIS:
Patient might have a chance to develop a Sciatic Nerve problem if patient does not receive proper medical
treatments on time.




ADDITIONAL TREATMENT NEEDED:
Patient needs herbal medicines for controlling the pain and gets rid of
inflammation of soft tissue and joints, muscle and tendon problems.


REMARKS & RE COMMENDATION:
Patient has advised the following recommendation of exercises and
diet by physician.

1. HME recommends patient therapeutic exercises along with herbal
medicine.
2. Recommend patient to stretch lower back muscle in order to loosen
up the tight muscle.
3. Recommend more Acupuncture and Herbal medicine secessions
for chronic symptoms.

If you have any question, do not hesitate to contact us for further
assistance


Sincerely




SIGNATURE OF PHYSICIAN




Dr. Ricl^rd C.        :hong Ph.D.
TraditiotialOri ital Medal Doctor LIC. AC.




                              J n m tcx\,*%   A/T#->-»-» E?^*r»-U f~\-\m*+ry\ \AstA*   ID^o/-   -.u ni*~i~




               Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 36 of 42
                                                                                                 Palik, Johnston
                                                              53 Y old Male. DOB: 09/27/1963. External MRN: 128138
                                                                                                Account Number: 565379

     ®FHP                                                                              Yupac 1666. Agana, GU-969320000

                                                                Guarantor: Palik, Johnston
                                                                                                          Home: 671-789-0020
                                                                                                   Insurance: Century Payer
                                                                                                                    ID: PAPER
                                                                                  Appointment Facility: FHP Urgent Care

03/23/2017                                                                    Progress Notes: Mo-Ping M. Tham, DO


 Current Medications                            Reason for Appointment
 None                                           1. NP -Work Injury
                                                2. @ni5 53 year old male pt here presenting with lowerback pain,
 Past Medical History                           radiating down to the right leg onset last night//asMA
 Denies                                         3. Patient started feeling the pain last night whileat work doing his
                                                rounds, working as a security personnel//asMA
 Social History                                 4. No trauma or injury recalled//asMA '
 Tobacco Use:
 Tobacco Use/Smoking Are you a                  History of Present SSiness
 nonsmoker.
 Drugs/Alcohol:                                 History of Present Illness:
 Alcohol Screen Did you have a drink                Pt was workinggraveyard shift last night from 1am - 7 am, around
 containing alcohol in the past year?           6 am wasliftingthe post to open a gate and while he was doing it, felt a
  No, Points o, Interpretation Negative.        sudden sharp pain in his Low back radiating down his R leg. Pt rested,
 Allergies                                      started feeling better, less pain in his R leg but still with low back pain.
 N.K.D.A.
                                                Pt has had pain in the past from standing too long but the pain then
                                                was in his foot. Pt admits he does feel pain in his back from standing
 Review of Systems                              too long. Pt says the post is rather heavy. No meds taken yet for pain.
 Musculoskeletal:
    Patient complaining ofpain in leg.          Vital Signs
 Denies Legcramps. Admits Muscle aches.         Wt 229.3 lbs, Ht 5 ft 5 in, BMI 38.15 Index, Temp 98.8 po, HR 81 /min,
 Denies Sciatica. Denies Weakness.
 Neurologic:
                                                RR 20 /min, BP120/72 mm Hg, Oxygensat %97% RA, * 165.1, Wt-kg
     Denies Gait abnormality. Denies Loss of    104.01.
 strength. Denies Loss of use of extremity'.
 Admits Low back pain. Admits Pain.             Examination
 Denies Tingling/Numbness.                      General Examination:
                                                    GENERALAPPEARANCE: well developed, alert, well-nourished, in
                                                no apparent distress.
                                                    HEART: no murmurs, regular rate and rhythm, Si, S2 normal.
                                                    LUNGS: clear to auscultation bilaterally, good air movement, no
                                                wheezes, rales, rhonchi.
                                                   BACK: spasticity in lumbar paraspinal mm.
                                                   NEUROLOGIC: gait normal, deep tendon reflexes 2+ symmetrical,
                                                motor strength normal upper and lower extremities, sensory exam
                                                intact, negative SLR.
                                                Assessments
                                                1. Lumbar strain - S39.012A (Primary)

                                                Treatment


                                                1. Lumbar strain
                                                Start Cyclobenzaprine HC1 Tablet, 10 MG, 1tablet prn spasm, Orally,




          Patient: Palik, Johnston DOB: 09/27/1963             Progress Note: Mo-Ping M. Tham, DO              03/23/2017
                              Note generated by eCfinicalWorks EMR/PM Software (www.eCiinicalWorks.com)




                     Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 37 of 42
                                   Three times a day, 30, Refills o
                                   Start Ibuprofen Tablet, 800 MG?> 1 tablet with food prn pain, Orally,
                                   Three times a day, 30, Refills o
                                   Notes: recommend gentle stretching, heating pad, massage to help with
                                   spasms in the back. Recommend stretching daily at work to avoid
                                   future spasms.


                                   Fo92ow Up
                                   follow up in occupational health if no improvement




                                        WkftS.*>

                                   Electronically signed by Mo-Ping Tham , DO on 05/20/2017
                                   at 10:55 PM ChST
                                   Sign off status: Completed




                                                                FHP Urgent Care
                                                            548 S MARINE CORPS I)R
                                                           TAMUNING, GU 96913-3539
                                                              Tel: 671-646-5825
                                                                         Fax:




Patient: Palik, Johnston   DOB: 09/27/1963        Progress Note: Mo-Ping M. Tham, DO 03/23/2017
                 Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)




           Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 38 of 42
9/8/2019                                                          Gmail - Accusing Me




 ^ ^ Gm3il                                                                              Johnston Palik <palikjohnston@gmail.com>

  Accusing Me
  3 messages

  Johnston Palik <palikjohnston@gmail.com>                                                              Sat, Oct 21, 2017 at 2:49 PM
  To: "ronald.balbas" <ronald.balbas@gu.g4s.com>
  Bcc: Johnston <palikjohnston@gmail.com>

    You accusing me for not doing my job at Harmon Loop Sunset Garden Apartment. During these month of October
    last week. I received calls from NCC if I can continued work after booking off from HLSG to go strait and relived my work
    associates. When I arrived on site I found S/O and O/S while they're sleeping on the job. I called NCC to report it and
    NCC answer me and said to wake them up which I did, but no disaplinary action yet from the Operations Department.

    You call Pro-Active?


    I'm not proactive and not doing my job?

    You said, you helping me, but the reality is your not, and I know you trying to make a negative narrative report to Mr.
    Duenas against me. I knew you trying your best to satisfy you friend Ms. Michelle Taisague to impress her. Let me know
    after you report to Mr. Duenas because you need a Incident Report from me and I told you I send Mr. Duenas cc.

    I have proof and evidence to take it to the court and the video footage from the HLSG is with in the time frame. I will file a
    complaint aginst three individual because I'm already off duty when the tow truck came after I called three (3) hours later.
    You insist that I should stay back wait for the towing company when I have not get pay for my lost hours since April and
    Michelle got all my emails for my short hours. I still have more than 20 Hours Still Out Standing.

    I will file a complaint with Department of Labor and if I can take it to court than will against you and her for my lost hours.

    I am looking forward to hearing from you Online soon.

    Thanks!



    Sent from Gmail Mobile


     2 attachments




                             IMG_8173.JPG
                             1366K




                             IMG_8225.JPG
                             1476K




                           Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 39 of 42
9/8/2019                              Gmail - Accusing Me




             IMG_8173.JPG
             1366K




             IMG_8225.JPG
             1476K




           Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 40 of 42
9/8/2019                                        Gmail - Basic Tools/Radio And Proxi Pen

    Thank you!




    Sent from Mail for Windows 10

    [Quoted text hidden]



  Johnston Palik <palikjohnston@gmail.com>                                         Wed, Oct 25, 2017 at 11:02 PM
  To: "ronald.balbas" <ronald.balbas@gu.g4s.com>
  Cc: G4S Greg Duenas <greg.duenas@gu.g4s.com>, "paul.suba@gu.g4s.com" <paul.suba@gu.g4s.com>
  Bcc: Johnston Palik <palikjohnston@gmail.com>




                           Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 41 of 42
9/8/2019                        Gmail - Basic Tools/Radio And Proxi Pen




           Case 1:19-cv-00137 Document 1 Filed 09/10/19 Page 42 of 42
